Citation Nr: 0533296	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  00-16 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for 
osteoarthritis, left knee, status post arthroscopic surgery 
with plica excision, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979 and from June 1985 to August 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
seeking entitlement to service connection for degenerative 
disc disease, and assigned a 10 percent evaluation, effective 
September 1, 1999.  The April 2000 rating decision also 
granted service connection for osteoarthritis, left knee, 
status post arthroscopic surgery with plica excision, and a 
noncompensable evaluation was assigned, effective September 
1, 1999.

In August 2002, the Board requested additional development 
for the above issues.  In September 2003, the Board remanded 
the issues for re-adjudication following the submission of 
new evidence and completion of a VA examination.

In January 2005, the RO awarded the veteran increased 
evaluations for his service-connected degenerative disc 
disease and osteoarthritis of the left knee, status post 
arthroscopic surgery with plica excision.  The veteran's 
degenerative disc disease evaluation was increased from 10 
percent to 40 percent disabling and the veteran's 
osteoarthritis of the left knee was increased from 
noncompensable to 10 percent disabling.

In June 2005, the veteran was issued a supplemental statement 
of the case.  As the evaluations granted in January 2005 do 
not constitute a total award of the benefits sought, this 
case has been returned to the Board for further adjudication.



In a statement dated January 2003, the veteran stated that he 
suffered from residuals of his right breast mastectomy, to 
include limited use of the right arm, radiation exposure and 
asbestos exposure.  The veteran's claims have not been 
developed and are not currently before the Board.  The RO is 
invited to take whatever action deemed appropriate.

The issue of entitlement to an increased evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 40 percent disabling is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's disability of the left knee is principally 
manifested by knee pain with demonstrable limitation of 
flexion and patellofemoral symptoms; there is no lateral 
instability or subluxation, or additional limitation from 
incoordination, excess fatigability, pain, weakness or 
repetitive use.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
osteochondritis of the left knee, status post arthroscopic 
surgery with plica excision, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements with regard to the 
veteran's left knee disability.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The RO issued a letter to the veteran 
dated December 13, 2004 that informed him of the elements 
necessary to substantiate his claim.  Specifically, the 
letter informed the veteran that in order to obtain an 
increased disability evaluation, he must provide medical 
evidence that his condition had worsened.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The December 
13, 2004 letter informed the veteran that VA would make 
reasonable efforts to assist him in obtaining evidence such 
as relevant records from any Federal agency.  This could 
include medical records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment) 
or the Social Security Administration.  The letter also 
informed the veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  This 
could include records from State or local governments, 
private doctors and hospitals or current or former employers.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The December 13, 2004 letter requested that the 
veteran provide evidence that his left knee disability had 
increased in severity.  This evidence could include a 
statement from a doctor, containing the physical and clinical 
findings, the results of any laboratory tests or x-rays and 
the dates of examinations tests.  The veteran was also 
invited to submit statements from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner the veteran's disability had 
become worse.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The December 22, 2004 letter from the 
Appeals Management Center (AMC) requested the veteran provide 
VA with any evidence or information he may have that 
pertained to his claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper VA process.  See 
Pelegrini, 18 Vet. App. At 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


II.  Background

On the veteran's December 1975 Standard Form (SF) 88 entrance 
examination, the examiner noted that the veteran's lower 
extremities and spine were normal.  The veteran was deemed 
qualified for enlistment.  On the veteran's SF 89 entrance 
form, the veteran noted that he was in good health and taking 
no medications.  The veteran indicated that he did not suffer 
from any problems regarding the knees or spine.  The next 
examination of record was dated May 1985.  The SF 88 National 
Guard enlistment examination indicated that the veteran's 
spine and lower extremities were normal.  On the SF 89, the 
veteran noted that he was in good health and not taking any 
medication.  The veteran indicated that he did not suffer 
from any problems regarding the knees or spine.  On a 
periodic examination dated August 1989, the SF 88 indicated 
that the veteran had burn scars on his right lower leg and 
scars on his chin and left cheek from a car accident.  His 
spine and lower extremities were noted to be normal.  The 
examination held in April 1991 also indicated that the 
veteran's spine and lower extremities were normal.  The 
veteran indicated that he suffered from arthritis, rheumatism 
or bursitis.  He indicated that overall he was in good 
health.  

In November 1991 the veteran was seen with complaints of left 
knee pain after running and his knee giving out.  The 
examiner noted that the veteran might have a meniscal tear.  
The veteran was given a posterior knee splint and his 
vascular and neurological testing was within normal limits.  
The examiner noted that the veteran had no prior injury to 
his left knee, but that he had a history of left knee pain 
for the prior 6 to 7 months.  The x-ray report indicated that 
the veteran's left knee was normal.  The veteran's pain level 
was reported as mild to moderate with worsening with 
activities, long durations standing, sitting or running.  
Sometimes the knee gave way, the veteran felt it catch or 
pop.  The left knee was positive for mild crepitus, slight 
swelling and inflammation.  The examiner's assessment was 
possible minor meniscus tear or chondromalacia patellae, but 
the joint appeared stable.

Also in November 1991, the veteran participated in physical 
therapy.  He stated that his knee was feeling somewhat better 
and that he was doing exercises every day.  In December 1991, 
he was seen again with complaints of increased popping in his 
left knee.  The physical therapist noted that he had normal 
range of motion, no edema and a normal gait.  In January 1992 
the veteran stated that his knee was feeling better, with 
only slight pain.  In February 1992 the physical therapist 
noted that the veteran's knee was very much improved.  The 
veteran stated he had no pain associated with his normal 
activities.

In September 1992 the veteran was seen at the family practice 
clinic with complaints of low back pain.  The examiner noted 
arthritis in the veteran's back.  There was no history of 
injury but the veteran reported a two week history of mid to 
low back ache with a deep burning and pain radiating into his 
legs.  He had no complaints of distal paresthesis and no 
gastrointestinal symptoms.  The veteran reported that two 
weeks prior to his appointment he had to "jump" into a car 
before his car door was struck by another car.  The examiner 
noted that the veteran had a non-tender back ache at T10-L3 
with bending greater than 90 degrees at the waist.  There was 
mild ache in L5 with straight leg raise testing greater than 
70 degrees bilaterally.  There was no pain with full 
resistance strength to thigh.  The examiner diagnosed the 
veteran with mid-low back strain.

In October 1993 the veteran was seen in the orthopedic clinic 
with complaints of left knee pain.  The examiner noted some 
minimal clicking and a possible meniscus tear or degenerative 
joint disease.  A subsequent entry from the acute care clinic 
in October 1993 indicated that the veteran injured his left 
knee during physical training.

In January 1994 the veteran underwent magnetic resonance 
imaging (MRI) of his left knee.  The findings stated that the 
lateral meniscus was normal in signal and morphology.  In the 
medial meniscus there was some minimal linear increased 
signal on the proton density images and faded with T2 
weighting and did not extend to the articular surface.  The 
morphology of the medial meniscus was normal.  The anterior 
and posterior cruciate, medial and lateral collateral 
ligaments were normal in morphology and signal.  Medial and 
lateral retinaculum were intact.  There was no evidence of 
joint effusion, Baker's cyst or other abnormality.

In July 1994, the veteran underwent an arthroscopy on his 
left knee.

A periodic examination was performed in September 1995.  The 
SF 88 indicated that the veteran's spine and lower 
extremities were normal.  The veteran was considered 
qualified for regular duty.  On the SF 89, the veteran noted 
that he was in good heath and taking no medication.  He 
indicated that he had a "trick" or locked knee and that he 
had knee surgery.

In June 1997 a primary care clinic note indicated the veteran 
was seen for complaints of left knee pain.  X-rays performed 
in August 1997 showed a normal lordotic curve without 
evidence of recent fracture, dislocation, malalignment or 
other abnormality.  The examiner's impression was a normal 
lumbar spine.  In February 1998 the veteran was seen by a 
physical therapist.  The therapist diagnosed the veteran with 
acute ischemic muscular low back pain and recommended using 
ice on the spine.  In May 1998, the veteran's physical 
profile indicated that he was diagnosed with osteoarthritis 
and was prohibited from marching, running, performing sit-ups 
and push-ups.

Also in May 1998 the veteran was referred for evaluation of 
arthritis.  The veteran reported that in 1990 he was sent to 
the Mojave Desert for training where he noted increased pain 
and stiffness in his joints with cold weather.  He stated 
that over time, the pain affected both shoulders, the right 
elbow, right wrist, dorsal hand, the lumbosacral spine, both 
hips, both knees, both ankles and both foot arches.  During 
acute attacks, he noted increased pain with any movement.  
Movement was productive of swelling, warmth, redness and 
lasted two days to two weeks.

The veteran was seen in May 1999 for a follow up for 
fibromyalgia and osteoarthritis.  The examiner noted tight 
tendons throughout, especially in the lower extremities, but 
no clonus or rigidity.  Muscle strength was 5/5.  The veteran 
was diagnosed with fibromyalgia and early osteoarthritis.  

Later in May, the veteran reported relatively acute onset of 
low back pain and muscle spasm, right greater than left.  He 
reported pain from the low back into the buttocks and hips, 
again greater on the right.  There was no radiating pain down 
the leg and no bowel or bladder difficulty.  Upon physical 
examination, the veteran walked with a fairly stiff gait with 
marked pelvic tilt but no limp.  He was tender along the 
paraspinous musculature bilaterally but not over the 
sacroiliac joint and none in the sciatic notch.  The veteran 
did not have a true straight leg raise but with any 
straightening of the leg he complained bitterly of pain in 
the right buttock.  Deep tendon reflexes were brisk and 
symmetrical at the knees and ankles.  Sensation appeared 
intact.  The examiner's assessment was low back and right 
buttock pain, possibly discogenic; however, there was no 
evidence of neural compromise.

On a report of medical history, SF 93, dated July 1999, the 
veteran was examined prior to his retirement.  The veteran 
indicated that he was in poor health and taking medication 
for pain and sleep.  The veteran indicated he suffered from 
bone, joint or other deformity, recurrent back pain, 
"trick" or locked knee, nerve injury and paralysis.  He 
noted that he was unable to perform certain motions due to 
pain in his back and knees and was treated for his back and 
knee problems in service.  The examiner noted that there were 
no internal changes based on the veteran's assessment.

In a statement dated October 1999, the veteran stated that he 
was on continuous medication for pain in his knees and back.  
He alleged that his back pain was sometimes so severe that he 
was unable to walk.  This pain also affected his ability to 
do household chores.  The veteran also stated that he injured 
his back after falling off a large military vehicle when he 
was working on the roof to secure camouflage netting.  The 
driver allegedly moved the truck forward and the veteran fell 
off the roof.  Regarding the left knee, the veteran stated 
that he injured his knee while training at Fort Irwin for 
Desert Storm.

VA x-rays taken at the VA Medical Center (VAMC) of the 
lumbosacral spine showed mild narrowing involving the L5-S1 
interspace.  The height of the other intervertebral disc 
spaces and vertebral bodies was unremarkable.  The pedicles 
and transverse processes were intact.  X-rays of the knees 
indicated no gross osseous, joint or soft tissue 
abnormalities.  

Also in October 1999 the veteran submitted to a VA joints 
examination.  The claims folder was reviewed in conjunction 
with the examination.  Regarding the back, the veteran stood 
erect with a level pelvis and no scoliosis.  He had no 
tenderness over the spinous process.  He had flexion to 50 
degrees, extension to 20 degrees, right lateral bending to 25 
degrees and left lateral bending to 25 degrees.  Neurologic 
testing demonstrated deep tendon reflexes were active and 
equal in the knees and ankles bilaterally.  The veteran could 
walk on his heels and toes without difficulty.  He was able 
to squat and rise from the squatting position without 
assistance.  No motor weakness or sensory deficit in the 
lower extremities was detected.  There was no evidence of 
atrophy.  Regarding the left knee, the veteran had full 
extension and 140 degrees of flexion.  He had no swelling, 
effusion, quadriceps, atrophy or patella instability.  He had 
mild retropatellar crepitation with slight tenderness over 
the medial joint line.  He had a well healed median 
parapatellar scar.  He had no laxity of the collateral 
ligaments to varus/valgus stress in extension or 30 degrees 
of flexion.  His anterior drawer test, posterior drawer test 
and Lachman's test were negative.  X-rays of the left knee 
revealed a minute osteophyte on the medial edge of the medial 
tibial plateau and narrowing in the articular cartilage, 
suggestive of very early osteoarthritis.  X-rays of the 
lumbar spine revealed small osteophytes on the 
anterior/superior corners of L4 and L5.  It was noted that 
these changes were probably representative of very early 
degenerative disc disease.  The veteran had no symptoms or 
findings suggestive of a herniated disc.

The veteran was seen at the Kosciusko Medical Clinic in March 
2000 for low back pain.  The diagnosis was back pain with 
acute exacerbation.  The veteran's wife also submitted a 
statement regarding his back and knee pain in March 2000.  
Later that month the veteran was seen at the Methodist 
Medical Clinic.  The examiner noted that the veteran 
complained of chronic back problems.  He claimed he picked up 
his child and injured his back.  He complained of severe back 
pain, no numbness or tingling, just a burning sensation.

In April 2000 the veteran was seen at the VAMC with 
complaints of chronic low back pain that was frequently 
exacerbated by lifting, twisting, etc.  He stated he took 
"muscle relaxants" to help resolve his pain.  He also 
complained of pain and frequent instability of the knees.  
Upon physical examination, the veteran was noted to have 
crepitus of both knees, fibromyalgia and osteoarthritis, 
including the knees and spine.

In May 2000 the veteran's wife submitted a statement 
regarding the veteran's back pain.

A nurse practioner's note dated April 2001 stated that the 
veteran presented ambulating with a cane.  He stated that he 
had low back pain with radiating pain down the back of the 
left leg.  A miscellaneous note dated in August 2001 
indicated the veteran stated he continued to suffer from 
continuous back pain.

In February 2002, the veteran participated in a Travel Board 
hearing.  Regarding his back pain, the veteran stated that he 
takes pain medication daily for his blood pressure and shots 
at least once per month.  He complained of a constant dull 
ache and sharp and shooting pains that extended down through 
the hip.  He experienced these pains after walking or 
standing for extended periods of time.  He stated he required 
three to four muscle relaxers per day and sleeping pills at 
night to manage his back pain.  If he moved too quickly or 
sat for too long he experienced pain.  He also suffered from 
right leg pain, with muscle spasms radiating down the right 
leg.  He stated that he missed six to seven days of work in 
December 2001.  He also noted that he sometimes required a 
cane for his back and knee pain, but tried not to use it.  He 
was also unable to pick up his children due to pain.

Regarding his left knee condition, the veteran stated that he 
experienced pain on motion, locking and a feeling his bones 
grinding.  He underwent an arthroscopy on his left knee in 
1994.  The popped out frequently but not daily.  The veteran 
stated that he had fallen several times when his left knee 
had given out.  He experienced swelling of the left knee 
after use.  He elevated the knee to bring down the swelling.  
He required several pain pills for his knee on a daily basis.  
He stated he was unable to straighten his left leg out 
completely and had trouble dressing.

In February 2003 the veteran presented to the urgent care 
clinic with complaints of back pain.  He stated his muscle 
relaxants and pain medication were not effective.  The 
examiner noted that the veteran experienced low back pain 
bilaterally since he pulled muscles while getting into a 
truck the weekend prior.  The pain was localized with no 
radiculopathy and no incontinence.  The assessment was lumbar 
strain.

A VAMC note of April 2003 stated that the veteran was seen 
with complaints of chronic low back pain for the prior 10 
years as well as bilateral knee pain.  He described the pain 
with radiation into the right thigh and intermittent right 
thigh numbness.  The pain level was reported as seven to 10 
out of 10, especially depending on his physical activity.  He 
reported having difficulty sleeping at night.  Upon physical 
examination the veteran was alert and oriented.  His back had 
a decreased range of motion with pain.  His lower 
extremities, motor diffuse, with mild giveaway weakness 
bilaterally.  X-rays of the lumbosacral spine showed 
degenerative joint disease.  Deep tendon reflexes were 1+ 
bilaterally.  The examiner's impression was chronic pain 
secondary to degenerative joint disease and muscle strain.

In June 2003 x-rays of the veteran's left knee revealed the 
medial and lateral joint spaces were well preserved.  
Patellofemoral space was well preserved and no other soft 
tissue or bony abnormality was seen.  X-rays of the lumbar 
spine indicated the vertebral body height was adequate.  
Anterior osteophyte formation was noted at the L4 and L5 
level.  No fractures or dislocation were seen.

Later in June 2003 the veteran participated in a VA 
examination.  Upon physical examination of the lumbar spine, 
the examiner stated that the veteran stood erect without 
pelvic obliquity or scoliosis.  He was tender in the region 
of L5.  He had no muscle spasm.  He had the following range 
of motion: flexion to 40 degrees with pain as he rose from 
the fully flexed position, extension to 25 degrees, right 
lateral bending to 25 degrees and left lateral bending to 25 
degrees without pain.  The normal range of motion was noted 
to be 50 degrees of flexion, 25 degrees of extension, and 25 
degrees of lateral bending.  Simulated rotation caused mild 
pain; this caused no stress to the lower back and should have 
been painless.  Axial compression also caused mild 
discomfort.  Straight leg raising was limited to 45 degrees 
by hamstring tightness bilaterally without sciatica.  This 
did not indicate any nerve root involvement.  

Neurologic testing revealed deep tendon reflexes were 
active/equal in the knees and ankles bilaterally.  The 
veteran was able to walk on his heels/toes without difficulty 
and could squat/rise from the squatting position without 
assistance.  No motor weakness was noted in the lower 
extremities.  The veteran had diminished sensation to light 
touch in a stocking-like distribution from the right mid-
thigh distally.  He had no evidence of muscular atrophy.  The 
circumference measurements of his legs were equal.  

The left knee had full extension and 145 degrees of flexion 
which was a normal range of motion and caused no complaint of 
pain.  He had no swelling, effusion, quadriceps atrophy, 
patellar instability or retropatellar crepitation.  He was 
tender over the medial femoral epicondyle.  He had no 
tenderness over either joint line.  The collateral ligaments 
were stable to varus/valgus stress in extension and 30 
degrees of flexion.  The anterior drawer test, posterior 
drawer test and Lachman test were negative.  He had no 
popliteal masses or tenderness.
X-rays of the lumbar spine revealed small osteophytes on the 
anterior-superior corner of L4 and L5 with no narrowing of 
the disc or subchondral sclerosis.  This finding was 
consistent with minimal degenerative disc disease.  X-rays of 
the left knee revealed no fracture, dislocation, narrowing of 
the articular cartilage, osteophyte formation, subchondral 
sclerosis or loose bodies.  The examiner's impression was 
minimal degenerative disc disease of the lumbar spine and 
status post arthroscopic surgery, left knee.

There was no limitation of motion in the left knee.  The 
limitation of motion in the lumbar spine was only slight.  
The veteran had no functional impairment in the left knee and 
minimal, if any, impairment in his lower back.  A review of 
the claims folder was made.  All abnormal physical findings 
were noted.  There was no objective evidence of weakness, 
incoordination, fatigability or loss of motion due to the 
above.  The examiner noted that no estimate of range of 
motion, amount of pain or functional capacity during a flare 
up in his left knee or back was made.
In November 2004 the veteran participated in a VA joints 
examination.  The examiner noted the veteran was status post 
arthroscopy for plica excision of the left knee.  The veteran 
stated that the major disability with him at that his back 
disability had increased in severity.  He stated that he used 
a cane for ambulation and was in constant pain and unable to 
do any activities around the house that required him to do 
any extended standing or walking.  The veteran noted that his 
pain radiated into both hips and both legs would go to sleep.  
He noted that he took medication, to include muscle relaxers 
for pain management and also received steroid injections for 
his bad but continued to have back pain.  His day was 
primarily spent in bed or in a chair.  He was not able to 
perform his activities of daily living and did not work due 
to his back pain.

The veteran presented with a cane with a very slow stooped 
gait.  There was straightening of the normal lordotic curve 
and tenderness to palpation over the lower spinous processes 
with some muscle tightness bilaterally.  Straight leg raising 
was positive bilaterally.  Reflexes were 1+ and equal 
bilaterally.  The veteran was unable to stand on his toes and 
heals and squat secondary to pain in the back.  With regard 
to the veteran's knees, there was no evidence of muscle 
atrophy or weakness in the lower extremities.  There was no 
sensory loss.
On physical examination there was no history of bowel or 
bladder problems associated with the condition.  The range of 
motion of the back was 0 degrees extension, 30 degrees 
flexion, lateral flexion was 10 degrees bilaterally and 
rotation was 10 degrees bilaterally.  Repetitive motion did 
not change the range of motion and continued to produce pain 
throughout the ranges of motion.  Pain was the factor for 
limitation of motion.  X-rays of the back showed narrowing of 
L5-S1 with some arthritic spurring.  The examiner's 
impression was degenerative disc disease.

The examiner noted that the veteran had not been put on bed 
rest by a physician over the prior year for his back 
condition.  During exacerbations, the veteran noted increased 
pain in the back that would affect his ability to be able to 
persistently stand or walk.  The examiner also stated that to 
quantitate this during exacerbation would be speculation.

Regarding the veteran's left knee, the veteran stated he had 
pain and swelling in the left knee.  His recent lifestyle had 
not required that he be up and about as much as he had 
previously and therefore he had not been symptomatic with the 
left knee.  Examination of the left knee revealed slight 
swelling with some tenderness to palpation of the knee.  The 
knee was stable medially and laterally as well as anteriorly 
and posteriorly.  There was complaint of pain with 
manipulation of the knee.  Range of motion was 0 degrees of 
extension and 90 degrees of flexion, both active, passive as 
well as repetitive with limitation of range of motion being 
pain.  No particular complaint to the range of motion was 
noted.  There was some crepitation with motion.  The veteran 
did not need an assistive device for his knee and would be 
able to work at a job that did not require climbing or 
extensive walking.  X-rays of the knee were unremarkable for 
arthritic changes.  The diagnosis was degenerative joint 
disease of the left knee.

During exacerbation of the veteran's left knee, the further 
limitation of motion as well as increased fatigability was 
secondary to pain.  However, the examiner was unable to 
quantify the aforementioned on the date of the examination 
without speculation.


III.  Pertinent Law and Regulations

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The April 2000 rating decision on appeal granted service 
connection for osteoarthritis, left knee, status post 
arthroscopic surgery with plica excision and assigned an 
initial noncompensable disability rating.  In January 2005 
the RO readjudicated the veteran's claim and assigned an 
increased disability rating of 10 percent disabling.  Whereas 
in this case an award of service connection for a disability 
has been granted and the assignment of an initial rating for 
that disability is disputed, separate ratings can be assigned 
for separate periods of time based on the facts found; in 
other words, the ratings may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  A disability may require 
re-rating in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1.

Both the use of manifestations not resulting from service- 
connected disease or injury in establishing the service- 
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  See 38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  See 38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  See 38 C.F.R. § 
4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
non weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:  With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  See Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  See 
Diagnostic Code 5257.

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  See Diagnostic Code 5258.

Limitation of flexion of the leg to 15° shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent. Flexion 
limited to 60° shall be rated 0 percent.  See Diagnostic Code 
5260.
Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  See 
Diagnostic Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  See 38 C.F.R. § 
4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent. In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension or in slight flexion between 0 and 
10° shall be rated 30 percent.  See Diagnostic Code 5256.


IV.  Reasons and Bases

The veteran's left knee disability has each been evaluated as 
10 percent disabling under the provisions of 38 C.F.R. § 
4.71a, DC 5010-5257, pursuant to which the severity of 
traumatic arthritis is evaluated.  DC 5010 states that 
traumatic arthritis is to be rated as degenerative arthritis 
under DC 5003.  DC 5003, in turn, states that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.

Therefore, the Board has considered rating the veteran's left 
knee under DC 5260, pursuant to which the severity of 
limitation of leg flexion is evaluated.  A review of the 
evidence including the VA examinations dated in October 1999, 
June 2003 and November 2004, revealed that the veteran's left 
knee flexion has consistently been shown to be to between 140 
and 90 degrees of flexion in recent years.  This level of 
motion is well in excess of the criteria for even a 
noncompensable (zero percent) rating under DC 5260, which 
contemplates flexion limited to 60 degrees.

The Board has also considered rating the veteran's left knee 
under the provisions of DC 5261, pursuant to which the 
severity of limitation of leg extension is rated. However, 
the evidence shows that the veteran's bilateral knee 
extension has consistently been shown to be full, to zero 
degrees.  The Board observes that this level of motion is 
also well in excess of the criteria for even a noncompensable 
(zero percent) rating under DC 5261, which contemplates 
extension limited to 5 degrees.  A separate evaluation may be 
assigned for limitation of extension but here the plane of 
motion is not limited and the current findings will not 
permit a separate compensable rating.  See VAOPGCPREC 09-04 
(69 Fed. Reg. 59990 (2004)).

In either case, as the range of motion of the veteran's left 
knee is in excess of that required for a noncompensable 
rating under the codes relating to knee motion, a 10 percent 
rating under either DC 5260 or DC 5261 is not warranted.

However, DC 5010 through DC 5003 also provides that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected where there is, 
among other things, painful motion.  In this case, the Board 
observes that the veteran has consistently complained of 
painful left knee motion, particularly after long periods of 
walking or standing.  The Board finds these subjective 
complaints credible, particularly given the comments by at 
least one examiner that the veteran grimaced on flexion 
movements, indicating pain.  Thus, the Board finds that the 
veteran's left knee disorder warrants a 10 percent rating 
under DC 5010.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other related code 
sections.  In this regard, there is no evidence showing that 
the veteran suffers from ankylosis (i.e., complete bony 
fixation) of the left knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5256, or genu recurvatum, as contemplated by DC 5263.

The Board has also considered evaluating the veteran's left 
knee disorder under the provisions of DC 5257, pursuant to 
which other knee impairment is evaluated based upon recurrent 
subluxation or lateral instability.  However, the Board 
observes that despite the veteran's complaint of his left 
knee "giving out" at the time of the February 2002 Travel 
Board hearing, all examinations have repeatedly and 
consistently found the veteran's knee to be stable, with no 
evidence of subluxation or lateral instability on testing, 
including Lachman's test, pivot shift test, and anterior-
posterior drawer sign.  Thus, an additional rating under DC 
5257 would not be appropriate, as the veteran does not 
manifest either lateral instability or recurrent subluxation.  
See VAOPGCPRECS 23-97 and 9-98.

The Board acknowledges that the veteran's knee has repeatedly 
been reported to be productive of pain.  However, this pain, 
and the limitation of flexion caused thereby, has been taken 
into consideration in granting the veteran a 10 percent 
disability evaluation for the left knee under DC 5010.  
Indeed, the veteran's knee motion was clearly limited in 
flexion, but that limitation was not of the degree more 
nearly approximating a compensable rating based on actual 
limitation of motion.  It was precisely the existence of knee 
pain that served as the basis for the 10 percent rating.  In 
addition, the recent examination found no additional 
limitation from excess fatigability, incoordination, 
repetitive use, etc.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for an increased disability rating for a left 
knee disability must be denied.  38 U.S.C.A §5107 (West Supp. 
2005).


ORDER


Entitlement to an increased evaluation for osteoarthritis, 
left knee, status post arthroscopic surgery with plica 
excision, currently evaluated as 10 percent disabling, is 
denied.

REMAND


*	The veteran's claim of entitlement to an increased 
evaluation for degenerative disc disease of the lumbar 
spine, currently evaluated as 40 percent disabling, is 
remanded to provide the veteran with notice of the 
regulation changes for the musculoskeletal system, 
Diseases and Injuries of the Spine, dated September 26, 
2003.

During the pendency of the veteran's appeal, the regulations 
regarding the spine changed on September 23, 2002 and on 
September 26, 2003.  The RO has failed to notify the veteran 
of these regulatory changes and therefore has not complied 
with its duty to assist under the VCAA.

Therefore, this claim is REMANDED for the following:

1.  The AMC/RO must provide the veteran with the 
regulatory changes for the spine, dated on or after 
September 26, 2003.

2.  After completing the above action, and any other 
development as may be indicated by any response 
received as a consequence of the actions taken in the 
paragraphs above, the claim should be re-adjudicated.  
If the claim remains denied, a supplemental statement 
of the case should be provided to the veteran.  After 
the veteran has had an adequate opportunity to respond, 
the appeal should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


